Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to claim-set of 8/29/2018. Claims 1-73 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-35, drawn to a mapping chromosomal interactions, classifiable under CPC as C12N 15/1093.
II.	Claim(s) 36-55, drawn to mapping a subset or chromosomal interactions, classifiable under CPC as C12N 15/1072.
III.	Claim(s) 56-73, drawn to measuring chromosomal interaction frequencies as a function of a test compound, classifiable under CPC as C12Q 1/68.
The inventions are distinct, each from the other because of the following reasons:
Inventions I,II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation or designs in so far as: invention III requires a test compound which is not required for invention I nor II; invention II is drawn to part of a genomic interaction library amplified with universal primers which is not required by inventions I and III; and finally invention I. Furthermore, 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required as the inventions have acquired a separate status in the art in view of their different classification.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required as the inventions have acquired a separate status in the art due to their recognized divergent subject matter. For example, the non-patent literature applicable to one invention would not likely be applicable to the other(s) even if some may be classified in the same class/subclass.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required since the inventions require a different field of search (see MPEP § 808.02). For example, the inventions require different non-overlapping fields of search (e.g., searching different classes/subclasses or electronic database resources, or employing different search queries and/or techniques)
In other words, the search required of one group not required for the other(s) and whereas the prior art found applicable to one invention would not necessarily be relevant to the other(s). Moreover, in terms of overall examination, each invention raises unique non-prior art issues concerning subject matter eligibility and/or the disclosure providing an adequate and enabling description thereof each invention. 
.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639